Court of Claims; jurisdiction; tort claims. — Plaintiff has filed suit in this court to recover damages for numerous actions allegedly taken against him by agents of the United *1193States Government. Defendant has moved the court to strike the petititon pursuant to Buie 20(f) as redundant, immaterial, impertinent and containing scandalous matter. Plaintiff has moved for an order requiring defendant to show cause why plaintiff cannot have the relief claimed. Upon consideration of the motions, the responses and oppositions thereto, and without oral argument, the court concluded that plaintiff’s petition failed to state a claim within the court’s jurisdiction and that it was not in the interest of justice to transfer the case to a district court. On Ocober 9, 1967, the court ordered that defendant’s motion to strike the petition be denied, that plaintiff’s motion for an order requiring defendant to show cause be denied, and that defendant’s motion to dismiss the petition be granted. The petition was dismissed. Plaintiff’s petititon for a writ of certiorari was denied March 4, 1968, 390 U.S. 970.